PER CURIAM.
Appellant challenges an order revoking his probation and the sentence imposed thereafter. Because we find a sufficient basis in the record to affirm the lower court’s finding that appellant willfully and substantially violated the terms of probation, we affirm the revocation order. However, as the state concedes, the sentence imposed upon revocation exceeds the statutory maximum with respect to the two counts of felony petit theft as well as the resisting a merchant count.
Accordingly, the sentence imposed on each of the three counts is VACATED and the cause is REMANDED for resentencing.
SMITH, WOLF and MICKLE, JJ., concur.